Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
Response to Amendment
The amendment filed on 03/25/2022 has been entered. Claims 1, 3-4, 6-9 and 11-13 remain pending in the Application. Claims 1, 3, 6-9 and 11-12 have been amended and claims 2, 5, 10 and 14-19 have been canceled by the Applicant. Allowable subject matter of claim 5 was incorporated into claim 1, allowable subject matter of claim 10 was incorporated into claim 3  which was converted into independent claim, and allowable claim 6 was converted into independent claim. Previous claims 7-9 and 12 rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph  have been withdrawn in light of Applicant’s amendments to those claims. Claims 1, 3-4, 6-9 and 11-13 are found allowable.  

Election/Restriction
This application is in condition for allowance as previously withdrawn claims 2 and 14-19 non-elected without traverse have been canceled by the Applicant. 

Allowable Subject Matter
Claims 1, 3-4, 6-9 and 11-13 are allowed.

Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

	
Regarding independent claim 1, directed towards an optical device, the closest cited prior art of Springer teaches (see Figs. 1-12) such an optical device with switchable multiple lenses configured to be mounted in front of an image-catching lens (i.e. smartphone lens assembly with skin/case e.g. 100, 10, 1202/1204 configured to be mounted over smartphone 14,500 lens camera 502, see Abstract, paragraphs [01-04, 19, 33-34, 38-41, 43-47], see Figs. 1, 4, 7, 10-12), comprising: 
a viewing device (lens assembly/system e.g. paragraphs [18-32]) comprising: 
a housing comprising at least one window (i.e. lens case 10,402, 1202/4 with apertures e.g. 403 for camera lens and flash, e.g. 502, 503, paragraphs [38-41, 43-47], see Figs. 1, 4-5, 11); and 
a lens module disposed in the housing and comprising a plurality of lenses (lens carousel 404, 800 with plurality of lenses e.g. 102,104,806AB, paragraphs [34, 38-41, 43-47], see Figs. 1, 4, 10-12), wherein an image caught by the image-catching lens (smartphone camera lens e.g. 502) is zoomed through correspondence of any one of the lenses to the window (i.e. as light of the image caught by smartphone camera lens 502  is zoomed through lens carousel 404, 800 with lenses, see paragraphs [18-32, 33-34, 38-40, 44-47], Figs. 1,4,7,11-12); 
a connecting module on which the viewing device is mounted providing finely-adjusted alignment of the lens module with respect to the image-catching lens (i.e. as mold design for case/skin enclosure 10,1202/4,402 with sides 406 and back edge sides for assuring high accuracy fitting with smartphone and carousel lens alignment, see paragraphs [33-34, 38-41, 43, 47-48], as depicted in e.g. Figs. 1,4,7,12); and 
a light-filling/polarizing regulation module mounted in the housing and providing a light source and fine-tuned illumination (i.e. as carousel 800 alignment slots in 801,803 with components light pipes flash guides 804, and light scatter inhibiting surface textures 1104, for providing light and illumination from flash 702 unit, see e.g. paragraphs [44-46], Figs. 10-11). 
However, regarding claim 1, the prior art of Spinger taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such an optical device including the specific arrangement wherein the light-filling/polarizing regulation module comprises at least two sets of light emitting diodes serving as a light source for each of the lenses and at least two sets of polarizers polarizing light from the light emitting diodes to prevent marginal diminishing effect and dazzling, in combination with all other claimed limitations of claim 1. 

With respect to claims 7-8 and 11-13, these claims depend on claim 1 and are allowable at least for the reasons stated supra.


Regarding independent claim 3, directed towards an optical device, the closest cited prior art of Springer similarly as for claim 1, teaches (see Figs. 1-12) such an optical device with switchable multiple lenses configured to be mounted in front of an image-catching lens (i.e. smartphone lens assembly with skin/case e.g. 100, 10, 1202/1204 configured to be mounted over smartphone 14,500 lens camera 502, see Abstract, paragraphs [01-04, 19, 33-34, 38-41, 43-47], see Figs. 1, 4, 7, 10-12), comprising: 
a viewing device (lens assembly/system e.g. paragraphs [18-32]) comprising: 
a housing comprising at least one window (i.e. lens case 10,402, 1202/4 with apertures e.g. 403 for camera lens and flash, e.g. 502, 503, paragraphs [38-41, 43-47], see Figs. 1, 4-5, 11); and 
a lens module disposed in the housing and comprising a plurality of lenses (lens carousel 404, 800 with plurality of lenses e.g. 102,104,806AB, paragraphs [34, 38-41, 43-47], see Figs. 1, 4, 10-12), wherein an image caught by the image-catching lens (smartphone camera lens e.g. 502) is zoomed through correspondence of any one of the lenses to the window (i.e. as light of the image caught by smartphone camera lens 502  is zoomed through lens carousel 404, 800 with lenses, see paragraphs [18-32, 33-34, 38-40, 44-47], Figs. 1,4,7,11-12); 
a connecting module on which the viewing device is mounted providing finely-adjusted alignment of the lens module with respect to the image-catching lens (i.e. as mold design for case/skin enclosure 10,1202/4,402 with sides 406 and back edge sides for assuring high accuracy fitting with smartphone and carousel lens alignment, see paragraphs [33-34, 38-41, 43, 47-48], as depicted in e.g. Figs. 1,4,7,12); and 
a light-filling/polarizing regulation module mounted in the housing and providing a light source and fine-tuned illumination (i.e. as carousel 800 alignment slots in 801,803 with components light pipes flash guides 804, and light scatter inhibiting surface textures 1104, for providing light and illumination from flash 702 unit, see e.g. paragraphs [44-46], Figs. 10-11);
a view operating module (i.e. as lens selection module of carousel 404/800 with e.g. spring 408, lens stop 610, knurls 612, see paragraphs [38, 41-42], Figs. 4-6),wherein the housing comprises two windows (i.e. as different size dimeter windows of 403 and apertures on side 402 of case/skin 100, see Figs. 4, 11-12, paragraphs [38, 41]), the lenses are of different lens power and movable in the housing (as lenses e.g. wide/tele 102,104,806AB on movable carousel 404,800 in case/skin 100,1202/4,  paragraphs [34, 38-41, 43-47], see Figs. 1, 4, 10-12), and the view operating module is configured to switch the lenses to correspond to windows so as to zoom the image caught by the image-catching lens (i.e. different lenses e.g. 102,104,806AB are selected for smartphone camera lens 502 by carousel wheel 404/800, paragraphs [34, 38, 41-43, 47]).
However, regarding claim 3, the prior art of Spinger taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such an optical device including the specific arrangement wherein the lens module further comprises a lens seat pivoted in the housing, the lens module comprises four lenses having different lens power arranged as a cross shape on the lens seat in such a manner that optical axes of the lenses are substantially perpendicular to a plane of the image-capturing lens, the view operating module rotates the lens seat so that two of the lenses correspond to the windows to obtain a required magnifying power, in combination with all other claimed limitations of claim 3. 

With respect to claim 4, this claim depends on claim 3 and is allowable at least for the reasons stated supra.


Regarding independent claim 6, directed towards an optical device, the closest cited prior art of Springer teaches, similarly as in claim 1, (see Figs. 1-12) such an optical device with switchable multiple lenses configured to be mounted in front of an image-catching lens (i.e. smartphone lens assembly with skin/case e.g. 100, 10, 1202/1204 configured to be mounted over smartphone 14,500 lens camera 502, see Abstract, paragraphs [01-04, 19, 33-34, 38-41, 43-47], see Figs. 1, 4, 7, 10-12), comprising: 
a viewing device (lens assembly/system e.g. paragraphs [18-32]) comprising: 
a housing comprising at least one window (i.e. lens case 10,402, 1202/4 with apertures e.g. 403 for camera lens and flash, e.g. 502, 503, paragraphs [38-41, 43-47], see Figs. 1, 4-5, 11); and 
a lens module disposed in the housing and comprising a plurality of lenses (lens carousel 404, 800 with plurality of lenses e.g. 102,104,806AB, paragraphs [34, 38-41, 43-47], see Figs. 1, 4, 10-12), wherein an image caught by the image-catching lens (smartphone camera lens e.g. 502) is zoomed through correspondence of any one of the lenses to the window (i.e. as light of the image caught by smartphone camera lens 502  is zoomed through lens carousel 404, 800 with lenses, see paragraphs [18-32, 33-34, 38-40, 44-47], Figs. 1,4,7,11-12); 
a connecting module on which the viewing device is mounted providing finely-adjusted alignment of the lens module with respect to the image-catching lens (i.e. as mold design for case/skin enclosure 10,1202/4,402 with sides 406 and back edge sides for assuring high accuracy fitting with smartphone and carousel lens alignment, see paragraphs [33-34, 38-41, 43, 47-48], as depicted in e.g. Figs. 1,4,7,12); and 
a light-filling/polarizing regulation module mounted in the housing and providing a light source and fine-tuned illumination (i.e. as carousel 800 alignment slots in 801,803 with components light pipes flash guides 804, and light scatter inhibiting surface textures 1104, for providing light and illumination from flash 702 unit, see e.g. paragraphs [44-46], Figs. 10-11). 
However, regarding claim 1, the prior art of Spinger taken either singly or in combination with any other prior art fails to anticipate or fairly suggest such an optical device including the specific arrangement where a light shield having a window hole, and a sliding portion protruding from the light shield and configured to horizontally mount and slide the light shield on the housing so that the light shield surrounds the window to prevent an external light source influences an image formed by the lenses, in combination with all other claimed limitations of claim 6. 
With respect to claim 9, this claim depends on claim 6 and is allowable at least for the reasons stated supra.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIN PICHLER/Primary Examiner, Art Unit 2872